Case 1:19-cv-00340-JJM-PAS Document 26 Filed 08/14/19 Page 1 of 2 PageID #: 255




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 STEVEN PALANGE,                                :
 Pro Se Plaintiff,                              :
                                                :
 VS.                                            :             C.A. NO. 1:19-cv-00340-JJM-PAS
                                                :
 MICHAEL B. FORTE in his official capacity      :
 Only as Chief Judge of the Rhode Island Family :
 Court, et al.                                  :
 Defendants.                                    :



  MOTION FOR EXTENSION OF TIME TO RESPOND TO AMENDED COMPLAINT

        Now comes Defendant, Michael B. Forte in his official capacity only as Chief Judge of the

 Rhode Island Family Court (“Defendant”), and hereby moves for an extension of time up to and

 including August 30, 2019 to respond to Plaintiff’s Amended Complaint. See August 1, 2019 Text

 Order. As grounds therefore, counsel for Defendant have significant professional obligations in

 other matters and require additional time to review the allegations. Further, given that other State

 defendants have been added to the case and their responses are due on August 30, 2019 – see ECF

 25 – an extension would afford the opportunity to file a single responsive pleading on behalf of all

 State defendants.

        WHEREFORE, Defendant respectfully requests that his Motion for Extension of Time be

 granted and that Defendant has up to and including August 30, 2019 to respond to Plaintiff’s

 Amended Complaint.
Case 1:19-cv-00340-JJM-PAS Document 26 Filed 08/14/19 Page 2 of 2 PageID #: 256




                                             Respectfully submitted,

                                             DEFENDANT,

                                             By,

                                             PETER F. NERONHA
                                             ATTORNEY GENERAL

                                             /s/ Sean Lyness
                                             Sean Lyness, Esq. Bar No. 9481
                                             Special Assistant Attorney General
                                             150 South Main Street
                                             Providence, RI 02903
                                             Tel: (401) 274-4400, Extension 2481
                                             Fax: (401) 222-3016
                                             slyness@riag.ri.gov




                                 CERTIFICATE OF SERVICE

 I hereby certify that I filed the within document via the ECF filing system and that a copy is
 available for viewing and downloading. I have also caused a copy to be sent via U.S. First Class
 mail to the following on this 14th day of August, 2019:

 Steven Palange
 10 Grandeville Court
 Apartment #934
 Wakefield, Rhode Island 02879

                                             /s/ Dylan Gaddes




                                                 2
